208 S.W.3d 774 (2005)
Wallace GARDNER, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-472.
Supreme Court of Arkansas.
May 19, 2005.
Julia B. Jackson, for appellant.
No response.
PER CURIAM.
Julia B. Jackson, a full-time, state-salaried public defender for the Sixth Judicial District, was appointed by the trial court to represent appellant Wallace Gardner, an indigent defendant, on the charges of capital murder, aggravated robbery, and a sentencing enhancement under Ark.Code Ann. § 16-90-120. Following a trial, he was convicted and sentenced to life imprisonment without parole, 264 months' imprisonment, and 60 months' imprisonment, respectively. Ms. Jackson timely filed a notice of appeal and has timely lodged the record in this court.
Ms. Jackson now moves to withdraw as counsel on appeal, based on this court's case of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), which held that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal. Since Rushing, the General Assembly has passed legislation providing that only those full-time, state-salaried public defenders who do not have state-funded secretaries may seek compensation for their work on appeal. See Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2003).
Ms. Jackson's motion states that she is provided with a full-time, state-funded secretary. *775 Accordingly, we grant her motion to withdraw as attorney. Mr. Tim Cullen will be substituted as attorney for Gardner in this matter. The Clerk will establish a new briefing schedule.